889 So. 2d 912 (2004)
Barry SULLENS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-676.
District Court of Appeal of Florida, Fifth District.
December 10, 2004.
Flem K. Whited, III and David H. Foxman of Whited, Fuller, Miller & Foxman, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm based on State v. Bolware, 28 FLW D2493, ___ So.2d ___, 2003 WL 22460271 (Fla. 1st DCA Oct.31, 2003), although we recognize that Bolware and this opinion are in conflict with Daniels v. State, 716 So. 2d 827 (Fla. 4th DCA 1998).
Accordingly, we affirm and certify conflict with Daniels. See also Prianti v. State, 819 So. 2d 231 (Fla. 4th DCA 2002).
AFFIRMED.
PLEUS and TORPY, JJ, and WALSH, J.D., Associate Judge., concur.